Hall, Justice.
[Ramspeck cfc Green brought suit argainst Whitley in a justice’s court on a note given for guano in 1883, and due *392in October of that year. The case was appealed to a jury in that court and tried on pleas’of the general issue, failure of consideration and fraud in the procurement of the note. The jury found for the plaintiffs, and defendant petitioned for a certiorari, alleging that the verdict was contrary to law and the evidence, and that the magistrate erred in refusing to .allow him to prove that in the fall and winter of 1882, and the early part of 1883, the plaintiffs, went to a place called Lithonia, and bought up all the refuse and waste guano, which could not be sold to farmers, and had it re-sacked in good, new sacks in their name. Defendant claimed that this “ might go to show of what worthless material and stuff plaintiffs’ guano might be composed óf.’’. The presiding judge refused the writ of certiorari, on the ground that no error was made clearly to appear. Defendant excepted.]